Citation Nr: 1043483	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for coronary artery disease and 
hypertension, status post pacemaker implant and aortic valve 
replacement, to include as secondary to exposure to non-ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1965.  

This appeal to the Board of Veterans Appeals (Board) arises from 
March and June 2005 rating actions by the Regional Office (RO) in 
St. Petersburg, Florida.  

In August 2007, the Veteran and his wife testified at a Board 
hearing before a Veterans Law Judge (VLJ) at the RO.  By 
decisions of April 2008 and August 2009, the Board remanded this 
case to the RO for further development of the evidence and for 
due process development.  

In January 2010, the Veteran and his wife testified at a Board 
hearing at the RO.  In June 2010, the Board remanded the claim 
for additional development.  The Board is satisfied that there 
was substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  In this regard the RO obtained and 
associated with the claims file the available VA outpatient 
treatment records requested by the Board.  The claim has been 
returned to the Board and is ready for further review.  

Because the Veteran testified at Board hearings before two 
different Veterans Law Judges, this appeal is now being addressed 
by a panel, which includes the two Veterans Law Judges who 
conducted the Board hearings.  See generally 38 C.F.R. § 20.707 
(2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not exhibit coronary artery disease and 
hypertension in service or within one year of separation 
therefrom; and neither is shown to be etiologically related to 
radiation exposure during the Veteran's active service.


CONCLUSION OF LAW

Coronary artery disease and hypertension, status post pacemaker 
implant and aortic valve replacement was not incurred in or 
aggravated by service and cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in September 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  A letter was also sent to him in 
April 2008.    

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in April 2008, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  
Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the RO has obtained VA outpatient treatment records, and 
private records.  
And he was provided an opportunity to set forth his contentions 
during the hearings before the undersigned Veterans Law Judges, 
as noted above.  

The Veteran was also afforded a VA examination in connection with 
his claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case is more 
than adequate.  The examinations provided adequate basis for 
making a determination in this claim.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran essentially contends that his coronary artery disease 
and hypertension, status post pacemaker implant and aortic valve 
replacement is the result of exposure to radiation while in the 
military.  He contends that he was generator mechanic repairing 
diesel equipment, and that he worked in close proximity to the 
Hawk missile.  He reported that the generators were needed to run 
the radar site and that he was exposed to electromagnetic 
radiation from the generators.  He further indicated that the 
radar was on all of the time.  He reported that he was exposed to 
radar from three batteries which were 50 yards apart and that he 
was placed in the middle of them.  He also testified that he was 
trained on Nike Hercules missiles where he was exposed to radar.  
It is his contention that these exposures caused his current 
coronary artery disease and hypertension, status post pacemaker 
implant and aortic valve replacement.  

A review of the file reveals that there is no verified supporting 
evidence that the Veteran was exposed to electromagnetic 
radiation while in service.  The Veteran's DD Form 214 reflects 
that his primary specialty was power generator specialist.  

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service connection 
may also be granted for chronic disabilities, such as 
hypertension, if such is shown to have been manifested to a 
compensable degree within one year after the Veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the above, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that when a 
Veteran is found not to be entitled to a regulatory presumption 
of service connection for a given disability the claim must 
nevertheless be reviewed to determine whether service connection 
can be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that a Veteran may 
not meet the requirements of a presumptive regulation would not 
in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation.  

The Board also notes that specific law and regulations cover 
entitlement to service connection for conditions claimed to be 
due to exposure to ionizing radiation in service.  See 38 
U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311.  However, the 
United States Court of Appeals for Veterans Claims (Court) has 
taken judicial notice that radar equipment emits microwave-type 
non-ionizing radiation, which is not subject to review under the 
ionizing radiation statute and regulations.  See Rucker v. Brown, 
10 Vet. App. 67, 69-72 (1997) citing The Microwave Problem, 
Scientific American, September 1986; Effects upon Health of 
Occupational Exposure to Microwave Radiation (RADAR), American 
Journal of Epidemiology, Vol. 112, 1980; and Biological Effects 
of Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984.  Non-ionizing exposure is not 
the type of radiation exposure addressed by the VA regulations 
found at 38 C.F.R. § 3.309 and § 3.311.

The Veteran in the case at hand has not claimed that he was 
exposed to ionizing radiation in service.  Rather, he claims that 
his disorder was caused by exposure to non-ionizing radiation 
from radar equipment.  Because the Veteran has not claimed 
exposure to ionizing radiation in service, the regulations 
pertaining to such exposure are not relevant to his claim and 
need not be considered herein.

First, with respect to the question of whether presumptive 
service connection is warranted under the provisions applicable 
to chronic diseases, the Board notes that the record shows that 
the Veteran's coronary artery disease and hypertension, status 
post pacemaker implant and aortic valve replacement was diagnosed 
in approximately August 1984, almost 20 years following his 
separation from service.  (See, private medical record of August 
1984 documenting a one year history of hypertension).  There is 
no evidence of coronary artery disease or hypertension, in 
service or within one year of separation therefrom, and the 
Veteran has not contended otherwise.  He has stated in May 2005, 
that his hypertension and heart problems began three or four 
years after service.  Therefore, entitlement to service 
connection on a presumptive basis must be denied.  

The Board will therefore turn to the question of whether direct 
service connection for coronary artery disease and hypertension, 
status post pacemaker implant and aortic valve replacement may be 
established.  The Veteran does not contend in-service onset with 
continuing symptoms thereafter.  While there is no evidence of 
coronary artery disease and hypertension, in service, the 
Veteran's DD 214 clearly reflects that his duties involved 
working with generators.  He also has a current diagnosis of 
coronary artery disease and hypertension, status post pacemaker 
implant and aortic valve replacement.  The only remaining issue, 
then, is whether a nexus may be established between the Veteran's 
in-service non-ionizing radiation exposure and his subsequent 
coronary artery disease and hypertension, status post pacemaker 
implant and aortic valve replacement.  

In March 2006, a private examiner, Dr. Grove, stated that the 
Veteran has been his patient for approximately one year.  He 
reported that his nexus statement was that it is more likely than 
not that his present condition is due to his exposure to 
electromagnetic radiation in service.  

The Veteran underwent a VA examination in May 2009.  The claims 
file and the medical records were reviewed.  By way of history, 
the Veteran reported that he was started on medication for his 
hypertension in the early 1970's.  He reported that he was a 
generator mechanic for the Hawk missile system in the military.  
His medical history was documented.  The Veteran was extensively 
examined.  X-rays were taken and noted to show no evidence of 
acute cardiopulmonary disease.  The examiner diagnosed essential 
hypertension CAD with CABG at times, AVR secondary to aortic 
insufficiency, AICD, and pacemaker.  The examiner offered a 
literature review with references regarding electromagnetic 
radiation.  The examiner concluded that the results did not 
support the hypothesis of a link between occupational exposure to 
electromagnetic fields and an excess risk of severe 
cardiovascular arrthymia leading to permanent implantation of a 
pacemaker.  The examiner opined that the Veteran's hypertension, 
CAD, aortic valve disorder or cardiac rhythm disorder did not 
have their onset in service or within one year of service.  
Rationale was provided.  As to the hypertension, it was noted 
that hypertension was not noted in service and that the Veteran 
was not started on treatment until 5 years after service per the 
Veteran.  As to CAD, the examiner noted that there was no showing 
of CAD in service with a negative separation examination in 1965.  
It was further noted that the Veteran was not diagnosed until 
1999.  As to the aortic valve abnormality, the examiner noted 
that there was no mention of the disorder in service and the 
Veteran did not undergo AVR until 1999, years after service.  As 
to the cardiac rhythm abnormality, the examiner noted that there 
was no problem in service and that the Veteran had an abnormal 
Holter in 2002 with the acute onset of bradycardia and fatigue.  
It was noted that this was acute with no indication prior to 
2002.  

The examiner further opined that the essential hypertension is 
not caused by or a result of or secondary to his exposure to 
electromagnetic radiation while in service.  She stated that 
after careful review of the literature, she could see no 
definitive evidence of electromagnetic radiation causing 
essential hypertension.  She stated that the case was discussed 
with cardiology.  She further stated that she was not in 
agreement with the letter in the file from De. Grove dated in 
March 2006.  She pointed out that Dr. Grove was a family practice 
physician and that the case was discussed with cardiology and it 
was also not in agreement with the letter.  The examiner stated 
that the Veteran's CAD is not caused by or the result of or 
secondary to his exposure to electromagnetic radiation while in 
service.  She reported that she saw no definite evidence after 
careful review of the literature that CAD is caused by 
electromagnetic radiation.  She reported that the case was 
discussed with cardiology, which was not in agreement with the 
letter of Dr. Grove dated in March 2006.  Further the examiner 
opined that the Veteran's cardiac conduction abnormality 
requiring a pacemaker insertion is not caused by or the result of 
or secondary to his exposure to electromagnetic radiation while 
in service.  The examiner stated that she saw no clear evidence 
after careful review of the literature to associate conduction 
abnormalities to electromagnetic radiation exposure.  It was 
noted that the case was discussed with cardiology.  The examiner 
went on to state that the Veteran's aortic valve abnormality is 
not caused by or a result of or secondary to his exposure to 
electromagnetic radiation while in service.  She stated that 
after careful review of the literature, there is no evidence to 
support an aortic valve abnormality caused by exposure to 
electromagnetic radiation.  She noted that the case was discussed 
with cardiology.  

The record contains an August 2009 letter from Dr. A. Brooks in 
which he states that he had reviewed the Veteran's records for 
hypertension, aortic valve replacement, pacemaker and ICD.  He 
also stated that he had reviewed the research depicting the 
effects of excessive radar and electromagnetic field to the body 
systems.  He reported that the Veteran, having been exposed to 
both for 18 months 24 hours a day as a HAWK missile generator 
operator could likely have later onset health issues.  He stated 
that he had examined the Veteran and conducted tests.  He 
reported that the Veteran had all the conditions claimed.  He 
reported that from the past records and no inherited factors, he 
felt that it was more likely than not to be the result of his job 
environment while in the Army.  He reported that his contention 
is the amount of exposure to electromagnetic field and radar 
would take many years to damage the system.  He noted that with 
hypertension starting at 1969, only 3 years after Army discharge, 
it more likely progressed to coronary artery disease.  He stated 
that radiation could cause gradual system changes to the vascular 
system. 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  The Board 
is not bound to accept any opinion (from a VA examiner, private 
physician, or other source) concerning the merits of a claim.  
Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to 
assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, the 
thoroughness and detail of the opinion, the accuracy of the 
factual premise underlying the opinion, the scope of examination, 
the rationale for the opinion offered, the degree of certainty 
provided, and the qualifications and expertise of the examiner.  
See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Here, the Board finds that the private medical opinions are 
outweighed by the negative VA opinion.  In this regard, as to the 
March 2006 private opinion, the Board finds that it is of little 
probative value.  It consists merely of a stated opinion with no 
detail, no review of the Veteran's claims file, no rationale, as 
well no supporting clinical data.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 
186 (2005) (rejecting medical opinions that did not indicate 
whether the physicians actually examined the Veteran, did not 
provide the extent of any examination, and did not provide any 
supporting clinical data).  The Court has held that a bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  

As to the August 2009 private examiner's opinion, while the 
examiner stated that he had reviewed the Veteran's medical 
records, documentation of the specific records provided to him 
for review was not given.  Further while the examiner noted that 
he had reviewed research, the material reviewed was not 
documented or discussed.  No examination was conducted.  Further, 
the rationale provided was based in part on the finding that 
hypertension began in 1969; however records in the file dispute a 
finding that hypertension began in 1969, apparently based on a 
history provided by the Veteran; rather the private records show 
that the hypertension began in 1984.  The Board finds this 
opinion of limited probative value.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998). See also Claiborne v. Nicholson, 19 Vet. App. 181, 
186 (2005) (rejecting medical opinions that did not indicate 
whether the physicians actually examined the Veteran, did not 
provide the extent of any examination, and did not provide any 
supporting clinical data).  

On the other hand, the opinion provided by the VA examiner in May 
2009 is of great probative value.  In this regard, the Board 
finds the examiner's opinion probative because it was based on a 
review of the claims file, a thorough examination of the Veteran, 
review and discussion of literature, and discussion with a 
medical specialist.  The examiner also provided a well- supported 
medical opinion.  See Prejean, supra; see also Guerrieri, supra.  

The Board has considered the Veteran's belief that there is a 
link between his non-ionizing radiation exposure and his coronary 
artery disease and hypertension, status post pacemaker implant 
and aortic valve replacement.  Certainly, there are instances in 
which lay testimony can serve to establish an association between 
service and the claimed disability for the purpose of 
establishing service connection.  For example, a lay person may 
be competent to offer testimony on certain medical matters, such 
as describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, and 
lay testimony as to a continuity of symptomatology can serve to 
establish a relationship between the claimed disability and 
service.  However, the Veteran, as a lay person, is not competent 
to offer an opinion on a matter clearly requiring medical 
expertise, such as establishing a causal relationship between his 
in-service non-ionizing radiation exposure and his coronary 
artery disease and hypertension, status post pacemaker implant 
and aortic valve replacement.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a case 
in which the appellant's lay beliefs alone can serve to establish 
entitlement to service connection for coronary artery disease and 
hypertension, status post pacemaker implant and aortic valve 
replacement.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  As such, the Board need 
not discuss whether or not the Veteran's assertions are credible.   

The Board notes the Internet articles supplied by the Veteran are 
also not probative because they are merely generic texts not 
specific to the Veteran's fact pattern.  The Board notes such 
generic texts, which do not address the facts in this particular 
Veteran's own case, and without a sufficient degree of medical 
certainty, do not amount to competent medical evidence of 
causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 
459 (1996).  See also Wallin v. West, 11 Vet. App. 509 (1998) 
(medical treatise evidence discussed generic relationships with a 
degree of certainty to establish a plausible causality of nexus), 
and Mattern v. West, 12 Vet. App. 222, 228 (1999).  The Board 
must find that the medical text evidence submitted by the Veteran 
does not contain the necessary specificity to constitute 
competent evidence of the claimed medical nexus.  See Sacks, 11 
Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996)).  

In short, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service connection 
for coronary artery disease and hypertension, status post 
pacemaker implant and aortic valve replacement cancer, to include 
as due to in- service exposure to non-ionizing radiation, either 
on a direct basis or on a presumptive basis.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Service connection for coronary artery disease and hypertension, 
status post pacemaker implant and aortic valve replacement, to 
include as secondary to exposure to non-ionizing radiation is 
denied.



________________________________         
__________________________
         F. JUDGE FLOWERS                                    
STEPHEN L. WILKINS
           Veterans Law Judge,                                         
Veterans Law Judge,
     Board of Veterans' Appeals                                 
Board of Veterans' Appeals
                                                                              


___________________________________________
                                             ROBERT E. SULLIVAN
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


